           Case 1:19-cv-03337-GWG Document 26
                                           23 Filed 05/20/20
                                                    05/01/20 Page 1 of 2

MEMORANDUM ENDORSED
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  __________________________________

  KELLY M. TAWIL,

                                 Plaintiff,                     1:19-cv-03337-GWG



  v.                                                            Notice of Motion for Attorney’s
                                                                Fees Pursuant to the
                                                                Equal Access to Justice
                                                                Act, 28 U.S.C.A. § 2412 (West)
  COMMISSIONER OF SOCIAL
  SECURITY,

                          Defendant.
  _________________________________

  COUNSEL:

  PLEASE TAKE NOTICE that upon the annexed affirmation of Howard D. Olinsky, attorney

  for the Plaintiff, and other papers, the plaintiff will make a motion before the Court on a date to

  be set by the court, for an order:

         1. Awarding an Equal Access to Justice Act Counsel Fee for $5,466.64; and

         2. Awarding expenses in the amount of $16.80; and

         3. If the Plaintiff has no debt registered with the Department of Treasury subject to total

             offset that the fees be made payable to the Plaintiff but mailed directly to Plaintiff s

             attorney.

  Plaintiffs’ attorney, Howard D. Olinsky, moves the court for an award to be paid by the

  Defendant under the Equal Access to Justice Act, 28 U.S.C.A. § 2412.



  There are no special circumstances in this case which make an award under the EAJA unjust.
         Case 1:19-cv-03337-GWG Document 26
                                         23 Filed 05/20/20
                                                  05/01/20 Page 2 of 2




This motion is supported by an affirmation of Plaintiffs attorney, attached time and cost records

and a Waiver of Direct Payment by the Plaintiff.



Executed this May 1, 2020


                                                    Respectfully submitted,

                                                    /s/ Howard D. Olinsky
                                                    Howard D. Olinsky, Esq.
                                                    Counsel for Plaintiff
                                                    Olinsky Law Group
                                                    250 South Clinton St., Suite 210
                                                    Syracuse, NY 13202
                                                    Telephone: 315-701-5780
                                                    Facsimile: 315-701-5781
                                                    Email: fedct@windisability.com



To:    Amanda Frances Parsels, Esq.
       Counsel for Defendant
       Assistant U.S. Attorney
       86 Chambers Street, 3rd Floor
       New York, New York 10007
       Telephone: 212-637-2780
       Facsimile: 212-264-2750
       Email: Amanda.Parsels@usdoj.gov



 Application granted as unopposed.
 So Ordered.
 Dated: May 20, 2020
